Notice of Allowance

Response to Arguments

Applicant’s arguments filed on May 27, 2021, with respect to claim(s) 7-10 have been fully considered [see applicant’s arguments pg. 1]. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kiran Patel on June 17, 2021.

The application has been amended as follows: 

Claim 7: Cancelled
Claim 8: Cancelled
Claim 9: Cancelled
Claim 10: Cancelled
Claim 13: Cancelled
Claim 16 (New): A first user device that is operated by means of a remote-control device of claim 1, the first user device comprising: 
a receiver that receives control commands from the remote-control device for control of the first user device, 
an optical transmitter, 
a modulator cooperating with the optical transmitter that modulates a first optical signal to have high and low signal states constituting signal parts to be sampled by the receiver clock, and 
a controller that controls the modulator to modulate the first optical signal in accordance with a signal pattern that uniquely identifies the first user device.
  
Claim 17 (New): The first user device of claim 16, wherein each signal part of the modulated first optical signal consists of one leading or trailing low signal state during a low period and one high signal state during a high period, and different signal part types comprise 4 duo-bit types each representing different values of two bits of a data word and one sync type representing a boundary of the data word.  

Claim 18 (New) The first user device of claim 16, wherein 
the clock ratio is 2; 
granulated lengths of low periods of the modulated first optical signal include 3 clock periods of the transmitter clock; 

the granulated lengths of the high periods of the modulated first optical signal include 33 clock periods of the transmitter clock for a sync signal part type representing a boundary of a data word.  

Claim 19 (New): The first user device of claim 16, wherein the clock ratio is 2; 
granulated lengths of low periods of the modulated first optical signal include 3 and 7 clock periods of the transmitter clock; 
granulated lengths of high periods of the modulated first optical signal include 3 and 7 clock periods of the transmitter clock for a data signal part type; and 
the granulated lengths of the high periods of the modulated first optical signal include 11 clock periods of the transmitter clock for a sync signal part type representing a boundary of a data word.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The Prior art found for this application does not teach all the elements taught by the applicant.

In regards to claims 1, 11, 12 and 14, the claims are allowed for the reasons provided in notice of allowance mailed on March 17, 2021.

In regards to claim 16, the claim is allowed for the same reasons provided for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685